DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 21-40 are pending. Claims 1-20 are cancelled. Claims 29-40 are withdrawn. Claims 21-28 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 21-28) in the reply filed on October 7, 2022 is acknowledged.  The traversal is on the ground(s) that the multiple groups can be searched and examined together without undue burden.  This is not found persuasive because the rationale for why there would be a serious search and/or examination burden are set forth on page 3 of the Requirement of Restriction of June 10, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 7, 2022.

Priority
Applicant’s claim 21 recites the limitation “providing a three-dimensional scaffold complex comprising polymeric fibers oriented to comprise a plurality of pores.” It appears that this limitation first appears in the instant application. It is noted that the parent applications recite that the three-dimensional scaffold comprises polymeric fibers oriented to produce a plurality of pores. However, there does not appear to be support in the parent applications for the limitation as currently written, in particular wherein the polymeric fibers are oriented to comprise a plurality of pores. Thus, the effective filing date of the instant claims 21-28 is August 6, 2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “polymeric fibers oriented to comprise a plurality of pores.” Applicant does not appear to describe in the specification how polymeric fibers may be oriented to produce such a structure (i.e. plurality of pores on the polymeric fibers). Applicant fails to describe a representative number of polymeric fiber orientations that would produce a plurality of pores on the polymeric fibers, and Applicant fails to describe structural features common to members of the claimed genus of orientations to produce polymeric fibers comprising a plurality of pores. Thus, the instant specification fails to provide an adequate description to support the breadth of the claims.
Claims 22-28 are subsequently rejected as they incorporated the limitation of claim 21 and do not remedy the issue.
Examiner suggest amending the limitation to read “polymeric fibers oriented to produce a plurality of pores” to be consistent with the instant specification and to clarify that the plurality of pores is on the scaffold, not the polymeric fibers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 21, line 3 recites “providing a three-dimensional scaffold complex.” The instant specification defines “scaffold complex” to mean any covalent association of two components: a polymeric fiber and a hydrogel material (P.G. Pub. 0126). However, lines 3-4 only recite the “three-dimensional scaffold complex” as comprising polymeric fibers and does not recite the inclusion of a hydrogel material. The inconsistency in use of the term “scaffold complex” renders the claim indefinite as it is unclear what is to be provided and what is ultimately to be formed in the next mixing step. For the purpose of improving clarity of the claim, Examiner suggests amending the limitation to read “providing a three-dimensional scaffold comprising” to be consistent with the specification.
Claims 22-28 are subsequently rejected as they incorporate the limitation of claim 21 and do not remedy the issue discussed above
With regards to claim 22, the claim recites “wherein the polymeric fibers are capable of dispersing uniformly through the hydrogel material, whereby providing isotropic reinforcement.” The instant specification appears to disclose that the uniform dispersion of the polymeric fibers is what enables isotropic reinforcement (P.G. pub., para.0285), and therefore, the polymeric fibers should be uniformly dispersed to provide isotropic reinforcement to the scaffold complex. As currently written, however, i.e. the polymeric fibers are capable of dispersing uniformly, it is unclear if the polymeric fibers are to be uniformly dispersed, or if they are not required to be. If they are not required to be uniformly dispersed, it is then unclear because the limitation “whereby providing isotropic reinforcement” is a functional characteristic without any indication about how the functional characteristic is provided. It is unclear whether the claim requires some other structure to be added or another method step must be performed to provide the isotropic reinforcement.
With regards to claim 23, the phrase “wherein at least 80% of the pores have an average pore diameter on the surface is at least about 5 microns” is unclear, and Examiner kindly requests clarification on that language and its intended meaning.
With regards to claim 25, claim 21 recites that the hydrogel material comprises a hyaluronic acid. It is unclear if claim 25 is intended to be an additional component to the hydrogel material recited in claim 21, or if it is intended to be a further limitation on the specific type of hyaluronic acid for the hydrogel material.
With regards to claim 27, claim 21 recites that the hydrogel material comprises a hyaluronic acid. It is unclear if claim 27 is intended to be an additional component to the hydrogel material recited in claim 21. If claim 27 is intended to be an additional component to the hydrogel material recited in claim 21, Examiner suggestions amending claim 27 to recite “wherein the hydrogel material further comprises…” Furthermore, in such a case, it is noted that “a hyaluronic acid” in claim 27 is redundant as claim 21 already requires the hydrogel to comprise a hyaluronic acid.
With regards to claim 28, as currently written, it appears to read as the syringe being manufactured using the method of claim 21. However, claim 21 is not directed to manufacturing a syringe, but rather, an injectable scaffold complex. Furthermore, claim 28 is recited as a product-by-process claim. Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art.” The claim, however, does not appear to set forth what the structural requirements are of the unit dose of the scaffold complex (i.e. what does the unit dose comprise?). Further, the method of production recited in claim 21 recites the transitional phrase “comprising,” indicating that it is open to include unrecited elements and steps. Because the claim does not explicitly recite what the structural requirements of the unit dose are (e.g., ingredients, features, etc.), the method of production does not necessarily set forth the metes and bounds of the structure of the unit dose as additional steps to modify the structure are encompassed by the method. Thus, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

Conclusion
Claims 21-28 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA A SHIN/Primary Examiner, Art Unit 1616